                            EXHIBIT B




DOCS D~221978,1 83990/001
                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE

                                                                Chapter 11

                                                                Case No. 18-11625(KJC)
TINTRI,INC.,1
                                                                Related Docket Nn. 270,2791253 and




          AIVIlCI\iD]ED ORDER AUTO-IORIZING THE DEBTOR(A)TO iZEJECT
    NOl<1R~~I~EN'~IAL SAL P~iOP~R'I'Y LEASES Al~T~ ~~3AI~1D(~1~1 AllTY PERSOI~Ai.
             PROPERTY LOCATED AT SUCH PREMISS AND(B)FIXING
                             A BAR DATA FOR CLAIMS

                  Upon consideration of the motion (the "Motion")2 of the above-captioned debtor

and debtor in possession (the "Debtor") for the entry of an order pursuant to sections 365 and

544 of the Bankruptcy Code and Bankruptcy Rules 3003, 6006, and 6007 (a) authorizing the

Debtor to reject, effective as of October 31, 2018 at 11:59 p.m. (Pacific Time)(the "Rejection

Effective Date"), the (i) Office Lease dated February 13, 2013 (as amended, the "Master Lease")

by and between BP MV Research Park LLC (the "Landlord") and the Debtor and (ii) Sublease

dated May 30, 2014 (as amended, the "Sublease" and, together with the Master Lease, the

"Rejected Leases") by and between T3C Inc., d/b/a Retail Solutions Inc. (the "Sublessee"), each

relating to the real property located at 201-203 and 205 Ravendale Drive, Mountain View,

California 94043 (the "Leased Premises");(b) authorizing the Debtor to abandon any remaining

personal property located at the Leased Premises (the "Remaining; Personal PropertX"); and (c)

fixing a bar date for claims, if any, of the Landlord and Sublessee arising out of such rejection

(the "Bar Date"); and it appearing that this Court has jurisdiction over this matter pursuant to 28


     The last four digits of the Debtor's federal taxpayer identification number are 6978. The Debtor's service
     address is: 75 State Street, 18th Floor, Suite 1805, Boston, MA 02109.

Z    Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Motion.


DOGS SF:98103.3
U.S.C. §§ 157 and 1334; and it appearing that this proceeding is a core proceeding pursuant to 28

U.S.C. §§ 1408 and 1409; and adequate notice of the Motion having been given; and after due

deliberation and sufficient cause appearing therefor,

                      IT IS HE~t~BY ORDERED THAT:

                      1.   The Motion is GRANTED as set forth herein.

                      2.   Pursuant to section 365 of the Bankruptcy Code, the Rejected Leases are

deemed rejected effective as of October 31, 2018 at 11:59 p.m.(Pacific Time).

                      3.   The Debtor is ~e~~~3~--authorized to abandon          u,,"
                                                                                    ,^:.,,~~~'

~'~e~~* *"^ r,^~~~~~' U~-°>,,,;~~s and shall be deemed to have abandoned effective as of October

31, 2018 at 11:59 p.m. (Pacific Time), any personal property, ir~cll~din~ but noti limited to

furniture, fixtures, equipment, and unsold inventory (the `'Remainin#~ Personal Property") located

at the I.~eased Premises free and clear of all Bens, claims, encurnbrai~ces, interests, and ri h~ is of,

third parties. The Landlord under the Master Lease is authorized. to dispose of the Remaining;

Personal Property located at or within the Leased Premises, without further• notice and without

any liability to any individual or entitX t}iat tnay clairli an interest in such Reinainin~ Personal

Property The automatic stay is modified to the extent necessary to allow such dispositions.

                      4.   The Debtor will serve this Amended Order on the Landlord and Sublessee

within three business days after entry of this emended Order.

                      5.   Twenty-One days after the entry of this Amended. Order is hereby fixed as

the Bar Date by which the Landlord and Sublessee must file a claim under section 502 of the

Bankruptcy Code or other claims in connection with the Rejected Leases or the rejection, breach,

or termination of the Rejected Leases, failing which such claims shall be forever barred.




                                                2
v~-c >'~'-A$-li)3-~
ROCS SF:93103.3
                  6.   The Debtor reserves all rights to contest any such rej~~tion damage claims

on any basis and does not waive any claims that it may have against the Landlord and Sublessee,

whether or not such claims are related to the Rejected Leases.

                  7.   The Court shall retain jurisdiction over any and all matters arising from or

related to the iinplenlentation, interpretation, or enforcement of this Ame~ided Order.


Dated: November        ,2018


                                              HONORABLE KEVIN J. CAREY
                                              UNITED STATES BANKRUPTCY JUDGE




~r~
  -s-~—~~Q~„~
     ~,
rocs sr:9sio3.3
